Douglas, J.,
concurring. While the majority opinion is interesting, and even useful in further clarifying Van Fossen v. Babcock & Wilcox Co. (1988), 36 Ohio St.3d 100, 522 N.E.2d 489, much of the discussion in the opinion is unnecessary to resolve the simple issue in this case. The syllabus of this case should read: “Rights and obligations created by a contract, valid at its inception, remain in full force and effect notwithstanding subsequently enacted legislation. Ohio residents have a common-law right to name a beneficiary in an IRA contract.”
In Blount v. Smith (1967), 12 Ohio St.2d 41, 47, 41 O.O.2d 250, 253, 231 N.E.2d 301, 305-306, we said that “[t]he right to contract freely with the expectation that the contract shall endure according to its terms is as fundamental to our society as the right to write and to speak without restraint. Responsibility for the exercise, however improvident, of that right is one of the roots of its preservation.
“A rule of law which would sanction the renunciation of a bargain purchased in freedom from illegal purpose, deception, duress, or even from misapprehension or unequal advantage * * * leads inexorably to individual irresponsibility, social instability and multifarious litigation.”
In the case at bar, Chester Bielat entered into a valid contract with Merrill Lynch. The contract designated a beneficiary. Pursuant to the common law, Bielat had an absolute right to pass his personal property by way of contract, naming a third party as beneficiary. So long as the contract between the parties remained unchanged, Merrill Lynch had an obligation to honor Bielat’s designation. See, e.g., Aetna Life Ins. Co. v. Schilling (1993), 67 Ohio St.3d 164, 616 N.E.2d 893. For me, that ends this case and any superfluous discussion that could be construed to lead to a different conclusion is not well taken.
Resnick, J., concurs in the foregoing concurring opinion.